IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID NAUGHTON, §
§ No. 328, 2015
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 1306023761A
§
Plaintiff Below, §
Appellee. §

Submitted: November 25, 2015
Decided: December 22, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 22"d day of December 2015, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, the State’s response, and the record below, it
appears to the Court that:

(1) On September 9, 2014, a Superior Court jury found the appellant,
David Naughton, guilty of Attempted Noncompliance with Bond Conditions.
Naughton was sentenced to ﬁve years of Level V incarceration, with credit for
forty-one days previously served, suspended for ﬁve years of Level IV Home
Conﬁnement, to be suspended after six months for eighteen months of Level III

probation. This is Naughton’s direct appeal.

(2) On appeal, Naughton’s counsel (“Counsel”) ﬁled a brief and a motion
to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,
based upon a complete and careful examination of the record, there are no arguably
appealable issues. Counsel informed Naughton of the provisions of Rule 26(c) and
provided Naughton with a copy of the motion to withdraw and the accompanying
brief.

(3) Counsel also informed Naughton of his right to identify any points he
wished this Court to consider on appeal. Naughton has not raised any issues for
this Court’s consideration. The State has responded to the Rule 26(c) brief and has
moved to affirm the Superior Court’s judgment.

(4) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(0), this Court must: (i) be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)
conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an
adversary presentation. '

(5) This Court has reviewed the record careﬁilly and has concluded that
the Naughton’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Naughton’s counsel has made a

I Penson v. Ohio, 488 US. 75, 83 (1988); Leacock v. State, 690 A.2cl 926, 927-28 (Del. 1996).

conscientious effort to examine the record and the law and has properly determined

that Naughton could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

    

Justice